DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on September 3, 2018, is the U.S. national stage of an international PCT application, filed on March 4, 2016.
Response to Amendment
This Office action is in response to the amendment and remarks/arguments on February 11, 2021. Claims 1, 4, 5, 13 and 19-23 were amended. Claims 7 and 8 were canceled. Claims 1-6 and 9-23 are pending for consideration in the present U.S. non-provisional application.
Response to Arguments
The remarks/arguments (pages 8-9) directed to the rejections under 35 U.S.C. 103 have been considered. The arguments are directed to the amendment, and considered sufficient to overcome the rejections. Accordingly, the rejections under 35 U.S.C. 103 are withdrawn.
The remarks/arguments (page 9) directed to the rejections under 35 U.S.C. 112 have been considered. The arguments are directed to the amendment, and considered sufficient to overcome the rejections. Accordingly, the rejections under 35 U.S.C. 112 are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR   1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Kenneth B. Leffler (Attorney of Record) on March 17, 2021.
Claim 9 and 10 are amended in the present U.S. non-provisional application: 
Claim 9 (currently amended): The method of claim 1, wherein a subsequently received second load report comprises traffic load and information on CSI-RS for at least another second target sector comprised in the target cell and wherein traffic load and the CSI-RS pattern for the plurality of spatially separated target sectors of the target cell is comprised in a cycle of consecutive load reports received from the target node.
Claim 10 (currently amended): The method of claim 1, wherein the received first load report comprises traffic load in the plurality of spatially separated target sectors and CSI-RS patterns for the plurality of spatially separated target sectors comprised in the target cell.
Allowable Subject Matter
Claims 1-6 and 9-23 (Renumbered 1-21) are allowed. The following is an examiner’s statement of reasons for allowance. The amendment and remarks/arguments on February 11, 2021 are considered sufficient to overcome all rejections from the previous Office action. Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.

Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476